It cannot be held that the state may not, under some circumstances, maintain an action to prevent the issuance of a certificate of purchase of state land, which, as we read the pleadings, is practically the character of the action, the prosecution of which is here sought to be enjoined by prohibition. If this be so, we cannot say that the superior court has no jurisdiction of the action. The objection made by petitioner really is that the complaint does not state facts sufficient to constitute a cause of action. It may be that the complaint here does not state facts sufficient to constitute a cause of action, but that is a matter for the trial court to determine in the exercise of its jurisdiction, and prohibition will not lie.
Application denied. *Page 39